Citation Nr: 0841570	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  00-20 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.

4.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.

5.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease.

6.  Entitlement to an increased rating for hypertension, 
currently rated 10 percent.

7.  Entitlement to an increased (compensable) rating for 
residuals of status post operative excision of superficial 
multifocal basil cell carcinoma of the right shoulder.

8.  Entitlement to an increased rating for a scar of the 
right lower leg, currently rated 10 percent.

9.  Entitlement to an effective date earlier than March 13, 
2006, for a 30 percent rating for coronary artery disease.  

10.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and later rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In a May 1998 rating decision, 
the RO, in pertinent part, granted service connection for 
lumbosacral strain, hypertension, a right lower leg scar, and 
skin cancer, assigning initial 10 percent ratings for the 
first two and noncompensable ratings for the last two, 
respectively, effective from March 11, 1998.  

In a December 1999-issued rating, the RO granted service 
connection for major depressive disorder and assigned an 
initial 30 percent rating, effective from March 11, 1998.  
The December 1999 decision denied service connection for 
cervical and thoracic spine conditions claimed as arthritis.  
In an April 2001 rating decision, the RO assigned an initial 
50 percent rating for major depressive disorder effective 
March 11, 1998, and denied TDIU.

In an April 2001 rating decision, the RO denied an increased 
rating for hypertension.  The veteran appealed for a higher 
rating.  

The Board remanded the above-mentioned issues in September 
2004.  

In February 2007, the RO granted a 30 percent rating for 
coronary artery disease effective from March 13, 2006.  The 
veteran has appealed for a higher initial rating and an 
earlier effective date for this benefit.

In March 2008, the RO granted a 10 percent rating for the 
right lower leg scar effective from September 20, 2000.  The 
veteran seeks a higher rating. 

Service connection for cervical and thoracic spine disorders 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdication (AOJ) via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the appeal period, lumbosacral strain has been 
manifested by severe limitation of motion of the lumbar spine 
and inflammation of the sciatic nerve. 

2.  Throughout the appeal period, the veteran's service-
connected psychiatric disorder has been manifested by gross 
impairment in thought processes and persistent danger of 
hurting himself or others. 

3.  Throughout the appeal period, coronary artery disease has 
been manifested by an estimated METs level of not greater 
than 5 METs. 

4.  Throughout the appeal period, neither diastolic blood 
pressure predominantly 110 or more, nor systolic blood 
pressure predominantly 200 or more is shown.  

5.  A service-connected superficial right shoulder scar 
resulting from basal cell carcinoma (BCC) excision is not 
symptomatic in any way.

6.  A scar of the right lower leg is tender to palpation, but 
exhibits no other functional impairment.

7.  In a final May 1998 rating decision, service connection 
for a heart disease-related disability was denied and the 
veteran has not asserted clear and unmistakeable error in the 
May 1998 final rating decision.

8.  A VA treatment report dated August 10, 2005, relates to 
heart disease. 

9.  On March 13, 2006, the RO received a new claim for 
service connection for heart disease, which resulted in a 
grant of service connection and an initial rating effective 
from March 13, 2006. 


CONCLUSIONS OF LAW  

1.  The criteria for an initial 40 percent schedular rating 
for lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate V, 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for an initial 100 percent schedular rating 
for major depressive disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 
& Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9434 (2008).

3.  The criteria for an initial 60 percent schedular rating 
for coronary artery disease are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7005 (2008).

4.  The criteria for a schedular rating greater than 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.159, 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2008).

5.  The criteria for a compensable schedular rating for a 
right shoulder skin cancer scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7818 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7818 (2008). 

6.  The criteria for a schedular rating greater than 10 
percent for a right shin scar are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2001); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008). 

7.  The criteria for an effective date of August 10, 2005, 
for a 30 percent rating for coronary artery disease are met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 3.105, 3.151, 3.155, 3.157, 
3.400 (b) (2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in July and August 2001, August and September 
2005, March and August 2006, and in May 2008.  The letters 
address the notice elements and informed the claimant of what 
evidence was required to substantiate the claims and of the 
claimant's and VA's respective duties for obtaining evidence.  

VA's duty to notify was not satisfied prior to the initial 
unfavorable decisions on the claims.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as an SOC or SSOC, cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of subsequent letters that do 
address the notice elements.  Any timing error in the notice 
letters is not unfairly prejudicial to the claimant because 
the actions taken by VA after providing notice cured the 
timing error.  The claimant has been afforded opportunity to 
participate in his claim and has been allowed time to 
respond.  VA has readjudicated the case by way of 
supplemental statements of the case issued in April and May 
2008.  For these reasons, it is not unfairly prejudicial to 
the claimant for the Board to adjudicate the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, a May 1998 decision that is the basis of this 
appeal had been decided and appealed prior to the enactment 
of the current duty to assist statute.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial decision, 
VA did not err in not providing such notice.  Rather, the 
claimant has the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available VA and private clinical records.  
The claimant was afforded several VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
has also held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  





Initial Rating for Lumbosacral Strain

In May 1998, the RO assigned an initial 10 percent rating for 
lumbosacral strain under Diagnostic Code 5295.  Lumbar spine 
X-rays of November 1998 did not show any abnormality, but 
lumbar range of motion was to only 70 degrees of forward 
flexion.

During a November 2000 VA compensation examination, the 
veteran reported considerable low back pain radiating to the 
right lower extremity.  Range of motion was to only 30 
degrees of flexion with pain, but the examiner felt that 
there was a lack of effort.  Tests for lower extremity 
radiculopathy were normal.  The diagnosis was lumbosacral 
pain with no objective finding.  

In September 2004, the Board remanded the case for an 
examination and range of motion study.  In September 2005, 
the veteran reported worsening back problems.  

According to a February 2006 VA compensation examination 
report, the veteran reported constant back pain with flare-
ups and radiation of pains to both lower extremities.  Pain 
began at 40 degrees of forward flexion.  There was 15 degrees 
of extension, limited by pain.  There was 30 degrees of right 
and left lateral bending.  Pain began at 20 degrees of right 
rotation and at 30 degrees of left rotation.  There was no 
incapacitating episode and no evidence of radiculopathy.   

According to a May 2007 VA compensation examination report, 
the examiner reviewed the medical history.  During the 
examination, the veteran would not sit on the right buttock 
because of sciatic pain.  The veteran reported constant back 
pain with flare-ups and radiation of pains to the right lower 
extremity.  There was 60 degrees of forward flexion, limited 
by pain, but later, 80 degrees of forward flexion was noted 
while the veteran dressed.  Backward extension was slightly 
limited.  There was 40 degrees of right and left lateral 
bending and 30 degrees of right and left rotation.  Straight 
leg raising test was limited to 45 degrees by tight 
hamstrings, but this was determined to be normal due to body 
habitus.  There was no incapacitating episode and no other 
evidence of radiculopathy; however, the sciatic nerve was 
inflamed at the buttock due to pressure.  The examiner noted 
that there was no intervertebral disc syndrome.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Lumbosacral strain has been rated 10 percent disabling for 
the entire appeal period, that is, since April 1998.  
Throughout the appeal period, lumbosacral strain has been 
manifested by severe limitation of motion of the lumbar spine 
and inflammation of the sciatic nerve. 

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  

Not all of the VA compensation examination reports reflect 
severe lumbar spine limitation of motion; however, all 
reports need not agree.  38 C.F.R. § 4.2.  The rater must 
reconcile the reports into a consistent picture to accurately 
reflect the elements of disability.  Id.  Because severe 
lumbar spine limitation of motion is shown in November 2000 
and because during the most recent, May 2007, examination 
there was moderate limitation of motion with additional 
disability due to pain, severe limitation of motion is more 
nearly approximated throughout the appeal period.  This 
finding includes consideration of the tenets of DeLuca, 
supra.  No further analysis is needed under Diagnostic Code 
5292.  

Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated.  Each examiner has made clear that radiculopathy is 
not shown.  Because intervertebral disc syndrome is not shown 
here, this code need not be considered further.

Lumbosacral strain, with slight, subjective symptoms only, is 
rated zero percent disabling.  With characteristic pain on 
motion, the rating is 10 percent.  With muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position, the rating is 20 percent.  
A 40 percent rating is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
in forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Because Diagnostic Code 5295 offers no rating higher than 40 
percent and because a 40 percent rating is warranted under 
Diagnostic Code 5292, no further analysis of Diagnostic Code 
5295 is necessary.  

On September 23, 2002, the rating criteria for 
intervertebral disc syndrome changed.  However, because 
the veteran does not have intervertebral disc syndrome, 
the changes are not relevant.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule, effective from September 
26, 2003.  Under the newest rating criteria, the diagnostic 
code numbers changed.  Spine disabilities are now rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

The following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

These changes have recoded lumbar strain under Diagnostic 
Code 5237 and added a new formula for rating limitation of 
motion of the thoracolumbar spine that was not available 
prior to September 26, 2003.  Because the changes require 
that thoracolumbar spine ankylosis be shown for a schedular 
rating higher than 40 percent, the changes do not help the 
veteran.  

In this case, because the highest schedular rating for lumbar 
spine limitation of motion has been applied, there is no need 
for further DeLuca consideration.  Johnston v. Brown, 10 Vet. 
App. 80 (1997) (when the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable DC (after all other potential DCs have been 
considered), further consideration of functional loss may not 
be required).  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings therefore is not 
necessary.  Hart, supra.  After consideration of all the 
evidence of record, the Board finds that for the entire 
appeal period, a 40 percent rating should be granted under 
Diagnostic Code 5292.  

Initial Rating for Major Depressive Disorder 

Major depressive disorder has been initially rated 50 percent 
effective March 11, 1998, under Diagnostic Code 9434.  Under 
the rating criteria for major depressive disorder (See 
General Rating Formula for Mental Disorders found at 
38 C.F.R. § 4.130, Diagnostic Code 9440), a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in apply these psychiatric rating 
criteria.  The Court stated that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

A November 1998 VA mental disorders compensation examination 
report reflects that the veteran's mood was depressed and his 
affect was restricted.  He acknowledged suicidal ideation, 
but had no immediate plan.  He had no hallucination or 
delusion.  His memory was good, but insight and judgment were 
both fair.  The examiner noted that the veteran was not able 
to find a job after his March 1998 discharge from active 
service.  

The November 1998 VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 50 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (hereinafter, DSM-IV(r)), GAF scores of 41 
through 50 or lower are indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2008)].  

In September 2000, a private clinical psychologist noted 
dysphoric mood and poor responses to logical reasoning and 
judgment questions.  The veteran admitted thoughts of 
suicide.  The clinical psychologist concluded that the 
veteran likely could not perform routine tasks or relate to 
coworkers without psychiatric treatment, which he was not 
getting.  

A December 2000 VA mental disorders compensation examination 
report notes psychomotor retardation.  The veteran's affect 
was restricted and he spoke in a monotone.  He did not know 
what country he was in.  His insight and judgment were good.  
He remained unemployed.  The psychologist assigned a GAF 
score of 60 [according to DSM-IV(r), a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.125 (2008)].  

A January 2002 psychological admission note reflects that the 
veteran was homeless after losing his apartment because he 
beat the walls with a baseball bat.  VA then hospitalized the 
veteran for substance dependence/abuse and depressive 
disorder.  During hospitalization, he was considered 
psychotic because of auditory hallucination and he conveyed 
threats on the life of the President of the United States, 
for which he was interviewed by the Secret Service.  On 
admission, the GAF score was 40 to 45 [according to DSM-IV(r), 
a score of 31 to 40 is indicative of impairment in reality 
testing or major impairment in work, judgment, thinking, or 
mood, i.e., is unable to work.  See 38 C.F.R. § 4.125 
(2008)].  At discharge, his GAF score was 50 to 55.  

A February 2002 VA treatment report notes that the veteran 
was discharged from the Homeward Bound program because of the 
damages to the apartment that he resided in. 

In September 2004, the Board remanded the case for an 
examination.  

A December 2005 VA mental disorders compensation examination 
report notes continued unemployment and antidepressant 
medication.  The veteran's mood remained depressed with no 
remission.  His affect was appropriate.  The psychologist 
assigned a GAF score of 60.

VA psychiatrically hospitalized the veteran in April 2008; 
however, while hospitalized, VA learned that the veteran had 
phoned a radio station and threatened to "start killing 
people" as soon as he was released from the hospital.  While 
hospitalized, he also expressed suicidal ideation.  A GAF 
score of 50 was assigned.  Unemployment continued.  

In April 2008, a VA staff psychiatrist determined that the 
veteran was not competent to manage his funds.  

The evidence reflects gross impairment in thought processes 
throughout the appeal period.  Delusions or hallucinations 
are shown, but not persistently.  Nonetheless, the veteran 
persistently displays danger of hurting himself or others, as 
manifested by both suicidal and homicidal ideation manifested 
throughout the appeal period.  Although suicidal ideation is 
a 70 percent rating criterion, persistent danger to self is a 
100 percent criterion.  Because suicidal ideation represents 
the ultimate danger to oneself, it logical to conclude 
therefore, that where such ideation is persistent, as it is 
here, the 100 percent criterion is met.  Threatening the 
President and calling a radio station to tell them that he 
planned to kill people represents persistent danger to others 
and gross impairment in thought processes.  

While GAF scores are not mentioned in the rating criteria, 
the assigned GAF scores of 50 and lower connote total 
occupational impairment, which supports a 100 percent 
schedular rating.  Thus, although inability to perform 
activities of daily living, time disorientation, or loss of 
memory is not shown, the manifestations appear to more nearly 
approximate the 100 percent criteria.  38 C.F.R. § 4.7.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which major depressive 
disorder exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings therefore is not necessary.  
Hart, supra.   After considering all the evidence of record, 
the Board finds that the evidence favors the claim.  A 100 
percent schedular rating for major depressive disorder must 
therefore be granted.  

Initial Rating for Coronary Artery Disease 

In November 2006, the RO granted service connection for 
coronary artery disease with coronary artery stent placement 
and assigned an initial 10 percent rating effective from 
March 27, 2006, under Diagnostic Code 7005.  In a February 
2007-issued rating decision, the RO adjusted the initial 
rating to 30 percent and the effective date to March 13, 
2006.  The veteran continued his appeal.

The rating schedule for coronary artery disease provides the 
following: 

A 100 percent rating is warranted when there is 
documented coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent.  

A 60 percent rating is warranted when there is 
documented coronary artery disease resulting in 
more than one episode of acute congestive heart 
failure in the past year; or, workload of greater 
than 3 metabolic equivalents (METs) but not 
greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  

A 30 percent rating is warranted when there is 
documented coronary artery disease resulting in 
workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  

38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).  
Moreover, 38 C.F.R. § 4.104, Note (2) provides:
When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination by exercise testing cannot be done 
for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in 
METs and supported by specific examples, such as 
slow stair climbing, or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

A March 2006 VA addendum report notes that the veteran's 
ejection fraction is 55 percent. 

A January 2007 VA heart compensation examination report notes 
that a stress test was not performed, but that the veteran's 
METs were estimated to be 5 based on his reported activity 
tolerance.  Ejection fraction was 60 percent.  

Comparing the estimated METs level of 5 to the rating 
criteria, the 60 percent criteria are met because the 
estimated workload is not greater than 5 METs.  When not 
greater than 5 METs is shown, the rating schedule is clear 
that a 60 percent rating is warranted.  A 100 percent rating 
is not warranted unless chronic congestive heart failure is 
shown, or workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  None of these are shown.  

After considering all the evidence of record, the Board finds 
that it favors a 60 percent initial schedular rating for 
coronary artery disease.  


Hypertension Rating

Service connection for hypertension was established in May 
1998, based on a diagnosis during active service.  A 10 
percent rating was assigned under Diagnostic Code 7101.  
During a November 1998 VA compensation examination, the 
veteran's blood pressure reading was 170/108.  Echocardiogram 
suggested left ventricular hypertrophy.  The relevant 
diagnoses were left ventricular hypertrophy on 
echocardiogram; and, essential hypertension, uncontrolled.  

In September 2000, the veteran requested an increased rating.  
A November 2000 VA hypertension compensation examination 
report reflects a blood pressure reading of 140/90, both 
arms, sitting, while on hypertension medication.  A chest X-
ray confirmed cardiomegaly while an EKG did not contain 
evidence of left ventricular hypertrophy.  The diagnosis was 
hypertension, under moderate control.

A January 2002 VA report notes a blood pressure reading of 
167/109.  

In September 2004, the Board remanded the case for an 
examination.   During a February 2006 VA examination, the 
veteran's blood pressure reading was a maximum of 160/85.  

According to a March 2006 VA addendum report, the left 
ventricle was normal-sized and the ejection fraction was 55 
percent on echocardiogram.  METS were estimated at 5 and 
hypertension was under control with a blood pressure reading 
of 120/82.  The report notes a mild myocardial infarction in 
1990 and that on March 17, 2007, a stent was placed at the 
left anterior descending coronary artery.  The report 
mentions a February 2007 left ventricle ejection fraction of 
60 percent.  

According to a May 2007 VA hypertension compensation 
examination report, the maximum blood pressure reading was 
140/90.  The heart did not appear to be enlarged, although 
obesity and body habitus made examination difficult.  The 
diagnosis was essential hypertension worsened by cocaine use.  
The examiner opined that hypertension would not preclude 
employment.  

Hypertension has been rated 10 percent disabling for the 
entire appeal period under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Under Diagnostic Code 7101, a 10 percent rating is 
warranted if hypertension is manifested by diastolic blood 
pressure predominantly 100 or more, or if the systolic 
pressure is predominantly 160 or more.  A 10 percent rating 
is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.  A 20 percent rating is 
warranted if the diastolic pressure is predominantly 110 or 
more, or if the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted if the diastolic 
pressure is predominantly 120 or more.  A 60 percent rating 
(the highest available rating) is warranted if the diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  

The veteran's blood pressure readings do not reflect that the 
criteria for a rating greater than 10 percent are more nearly 
approximated under Diagnostic Code 7101 for any portion of 
the appeal period.  The evidence does not contain factual 
findings that demonstrate distinct time periods in which 
hypertension exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  The 
assignment of staged ratings therefore is not necessary.  
Hart, supra. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 10 percent for 
essential hypertension is therefore denied.  




Residuals of Right Shoulder Superficial Multifocal Basil Cell 
Carcinoma

In a May 1998 rating decision, the RO granted service 
connection for skin cancer and assigned a noncompensable 
rating under Diagnostic Code 7818.  In September 2000, the 
veteran requested an increased rating.  

A November 2000 VA skin disease compensation examination 
report reflects that a cancerous lesion was removed in 1997 
from the right shoulder.  Biopsy confirmed basal cell 
carcinoma.  The incision healed with occasional itching and 
scabbing.  The surgery scar measured 3 centimeters by 2 
centimeters and was pale.  There was no other residual, no 
recurrence of cancer, and no functional impairment.  

In an April 2001 rating decision, the RO continued a 
noncompensable rating for the right shoulder scar.  In 
September 2004, the Board remanded the case for an 
examination.  

A February 2006 VA examination report reflects that the 
veteran reported occasional tenderness at the right shoulder 
scar, but the scar was not tender on the day of the 
examination.  

A May 2007 VA compensation examination report reflects that 
there was no recurrence of cancer.  The right shoulder scar 
was flat, mildly hypopigmented, and oval in shape.  It 
measured 3 centimeters by 2 centimeters but covered only 4 
square centimeters.  It was not tender unless bumped and did 
not adhere to underlying tissue.  The scar was in a normally 
unexposed area unless wearing only a tank top that would 
expose the scar.  

Under Diagnostic Code 7818, new growths, malignant, skin are 
to be rated under scars, disfigurement, and etc., on the 
extent of constitutional symptoms or impairment of function. 

Diagnostic Code 7800 governs ratings for disfiguring scars of 
the head, face or neck.  Under the Diagnostic Code 7800, a 
noncompensable rating is assigned for a scar of slight 
disfigurement.  A 10 percent rating is in order where a scar 
is moderately disfiguring and a 30 percent rating is 
warranted for a scar causing severe disfigurement, especially 
if it produces a marked and unsightly deformity of eyelids, 
lips or auricles.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulcerations.  
Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.

Diagnostic Code 7806 governs ratings for eczema.  Under 
Diagnostic Code 7806, a noncompensable rating is warranted 
where the findings show slight, if any, exudation or itching, 
if involving an exposed surface or extensive areas.  A 10 
percent rating requires exfoliation, exudation or itching, 
and involvement of an exposed surface or extensive areas.

In this case, no symptom that supports a 10 percent scar 
rating was found.  

By regulatory amendment effective August 30, 2002, certain 
changes were made to the schedular criteria for rating 
diseases of the skin; however, the changes are not 
significant to this claim.  Either version of the rating 
schedule warrants a noncompensable rating. 

There appears to be no functional impairment related to the 
right shoulder scar.  Therefore, there is no basis to warrant 
a compensable rating for the right shoulder scar under either 
the old or new regulations.  After considering all the 
evidence of record, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for a compensable 
schedular disability rating for a right shoulder skin cancer 
excision scar is therefore denied.  





Right Lower Leg Scar

In a May 1998 rating decision, the RO granted service 
connection for a right lower leg scar and assigned a 
noncompensable rating under Diagnostic Code 7805.  In 
September 2000, the veteran requested an increased rating.  

A November 2000 VA scars compensation examination report 
reflects a right lower leg scar, triangular in shape, 
measuring 5 centimeters by 5 centimeters by 4 centimeters.  
It was well healed but depressed.  There was no major 
underlying tissue loss.  No symptom was shown except loss of 
hair and pigmentation.  

In an April 2001 rating decision, the RO continued a 
noncompensable rating.  In September 2004, the Board remanded 
the case for an examination.  

A February 2006 VA compensation examination report reflects 
that the veteran reported that the right lower leg scar was 
tender occasionally.  The examiner noted that the scar was 
not tender, but that the scar was shiny and hypopigmented.  
Later in the report, however, the examiner found that the 
scar was tender on palpation.  No other scar symptom was 
found.  

A May 2007 VA compensation examination report reflects that 
the right shin carried a triangular-shaped scar measuring 3 
centimeters by 3 centimeters by 3 centimeters, which covers 
4.5 square centimeters.  It was slightly indented and 
hypopigmented.  The scar was not tender unless bumped.  Some 
subcutaneous fat tissue was decreased because of the scar.  
The scar would be exposed only if the veteran wore shorts.  

In a March 2008-issued rating decision, the RO granted a 10 
percent rating for the right shin scar effective from 
September 20, 2000, under Diagnostic Code 7804.  

The only significant symptom of the right shin scar is 
tenderness to palpation.  Comparing this manifestation to the 
rating schedule, the criteria for a schedular rating greater 
than 10 percent are not more nearly approximated.  After 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a schedular disability rating greater than 10 percent for 
a right shin scar is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  

In this case, entitlement to TDIU is remanded for further 
consideration.  Thus, it would be premature to discuss an 
extraschedular evaluation in this decision.  Harris v. 
Derwinski, 1 Vet.App. 180 (1991). 

Earlier Effective Date

The veteran seeks an effective date earlier than March 13, 
2006, for a 30 percent initial rating for coronary artery 
disease.  

The veteran submitted an original service connection claim 
for various disorders in March 1998, shortly after his 
discharge from active military service.  In that claim, he 
did not specifically ask for service connection for coronary 
artery disease, but he did ask for service connection for a 
related health problem characterized as "HTN w/ angina and 
abnormal EKG."  Thereafter, the RO denied service connection 
for left ventricular hypertrophy claimed as angina.  The RO 
notified the veteran of that decision and he did not appeal 
that portion of the decision.  Thus, the decision became 
final.  

The veteran next requested service connection for heart 
disease in a statement received at the RO on March 13, 2006.  
In a February 2007-issued rating decision, the RO assigned an 
effective date of March 13, 2006, for service connection for 
coronary artery disease and an initial 30 percent rating 
under Diagnostic Code 7005.  

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If based on receipt of new and material evidence, 
other than service department records, received after the 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q), (r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

Because a similar service connection claim was denied in May 
1998, the Board cannot consider the earlier service 
connection claim or evidence received prior to May 1998.  No 
revision to the prior final decision may be made absent clear 
and unmistakable evidence or a finding of non-finality.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 
10 Vet. App. 322 (1997) 38 C.F.R. § 3.105.  The veteran has 
not asserted that the May 1998 rating decision is based on 
clear and unmistakable evidence or that it lacks finality.  

The next question is whether at any time after May 26, 1998, 
and prior to March 13, 2006, the veteran submitted a claim 
for service connection for coronary artery disease, or other 
heart-related pathology.  The claims files do not reflect 
that the veteran has submitted such a claim; however, under 
certain circumstances, a treatment report may suffice as a 
claim for service connection.  

Under 38 C.F.R. § 3.157, a treatment report dated prior to 
the actual claim may suffice as a claim in certain 
circumstances.  The provision applies only where a formal 
claim for compensation has been allowed, or disallowed for 
the reason that the disability is not compensable in degree.  
38 C.F.R. § 3.157 (b).  In this case, a formal claim for 
compensation had been allowed in the May 1998 rating 
decision.  Thus, the provisions set forth at § 3.157 are 
available.  

Under 38 C.F.R. § 3.157 (b), a claim specifying the benefit 
sought must actually be received within one year from the 
date of the examination, treatment, or hospital admission.  
Because the claim was actually received on March 13, 2006, 
the next inquiry, therefore, is whether there is a heart-
related examination, hospital, or other related treatment 
report dated within one-year of March 13, 2006.  Several 
documents meet the requirement. 

The earliest-dated treatment report that relates to coronary 
artery disease, and which is dated within one-year of March 
13, 2006, is an August 10, 2005-dated VA report that mentions 
that the veteran complained of problems related to his 
hypertension.  To qualify as an informal claim, the report 
must relate to coronary artery disease, which it does.  
Cardiovascular-renal disease includes hypertension and 
organic heart disease.  38 C.F.R. § 3.309 (a).  This report 
therefore is sufficiently related to coronary artery disease 
to qualify as a claim for benefits.  Other reports that also 
qualify as informal claims include: a February 28, 2006, VA 
myocardial perfusion study showing ischemia of the heart 
wall; a February 1, 2006, VA compensation examination report 
that addresses the veteran's history of heart attack and 
related symptoms; and, a January 19, 2006, VA EKG report that 
notes abnormal EKG.  These reports post-date the August 10, 
2005, report, however, and will not be used.  

After considering all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of August 
10, 2005, for a 30 percent rating for coronary artery 
disease.  


ORDER

An initial 40 percent schedular rating for lumbosacral strain 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.

An initial 100 percent schedular rating for major depressive 
disorder is granted, subject to the laws and regulations 
governing payment of monetary benefits.

An initial 60 percent schedular rating for coronary artery 
disease is granted, subject to the laws and regulations 
governing payment of monetary benefits.

A schedular rating greater than 10 percent for hypertension 
is denied.

A compensable schedular rating for residuals of status post 
operative excision of superficial multifocal basil cell 
carcinoma of the right shoulder is denied.

A schedular rating greater than 10 percent for a right shin 
scar is denied.

An earlier effective date of August 10, 2005, for a 30 
percent rating for coronary artery disease, is granted.  


REMAND

Service Connection for Cervical and Thoracic Spine Disorders

The veteran's service treatment records (STRs) note that in 
December 1995, he reported neck, shoulder, back, and hip 
pains since a fall into the safety net aboard USS Rodgers.  
He still had pain and stiffness and a stinging sensation 
between the shoulder blades, but no bowel or bladder 
dysfunction.  X-rays of the hips and thoracolumbar spine were 
normal, but the cervical spine showed "some abnormality" on 
the AP (anterior-posterior) view.  Further evaluation was 
recommended.  Two days later (December 29) after treatment 
for muscle spasm, the veteran felt better.  The neck had full 
range of motion with minimal tightness remaining.  
Prescription pain killers were continued.  

In October 1996, the veteran was seen for continued back 
pains related to the March 1995 injury.  It appears that this 
complaint was limited to the low back, however.  The 
assessment was low back strain.  

In April 1997, the veteran's main complaint was mid-back 
pain.  The assessment was rule-out CT (cervical-thoracic) 
facet syndrome.  Ten days later, on April 18, he was in a 
vehicle accident and was seen in an emergency room for back 
and left neck soreness.  There was a small abrasion on the 
left forehead.  The neck had full range of motion.  The 
assessment was strained back.

A September 1997 cardiology consultation report in the STRs 
notes that the veteran would be discharged from active 
service because of health problems unrelated to the spine.  

During a January 1998 separation examination, the veteran 
completed a medical history questionnaire, checking "yes" 
to swollen or painful joints and to recurrent back pain.  The 
examiner found the spine "abnormal" on evaluation.  The 
diagnosis was history of chronic low back pain.  

The veteran was discharged from active military service in 
March 1998 and immediately filed a claim for service 
connection for the lumbar spine, among others.  He did not 
mention his neck or mid-back.  Although he did not mention 
his neck or mid-back, July 1998 private X-rays revealed mild 
cervical spine degenerative joint disease.  A corresponding 
chiropractic report notes inflamed areas of the neck, mid-
back, and low back and mentions that the veteran reported 
lower back and upper neck pains and spasm after a fall in 
1995.  The chiropractor, F. Alterman, D.C., recommended eight 
weeks of intensive care.  

In August 1998, the veteran submitted the July 1998 private 
report to the RO and requested service connection for the 
cervical and thoracic spines.  The RO scheduled a VA 
examination.  

During a November 1998 VA examination, the veteran complained 
of neck and upper thoracic pains and right hand numbness and 
tingling.  The examiner found no objective finding.  November 
1998 VA X-rays of the cervical and thoracic spines were 
negative.

During a February 2006 VA orthopedic compensation 
examination, the examiner elicited neck pains and 
thoracolumbar spine pains during range of motion studies, but 
no diagnosis was offered.  During a May 2007 VA compensation 
examination, 10 degrees of thoracic kyphosis was found.  
Limitation of motion of the thoracolumbar spine was noted.  
The cervical s spine was not evaluated.  The relevant 
diagnosis was lumbar strain.  

Although VA X-rays in November 1998 did not show any cervical 
or dorsal spine abnormality, they conflict with July 1998 
private X-rays that showed mild cervical spine degenerative 
joint disease.  Moreover, in May 2007, a VA examiner found 10 
degrees of thoracic spine kyphosis.  VA's duty to assist 
includes obtaining additional medical evidence prior to 
adjudication.  

TDIU

Because several claims relevant to entitlement to TDIU have 
been granted above, and because the two service connection 
claims remanded above are pending, the TDIU claim must be 
returned to the RO for consideration prior to Board 
adjudication.  Handling the matter at this time would be 
premature, as stressed by the Court in Harris v. Derwinski, 
1 Vet. App. 180 (1991), and would violate the prejudice 
safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993).  

TDIU may be assigned only where the schedular rating is less 
than total.  Green v West, 11 Vet. App. 472, 276 (1998).  
Following adjudication of the two pending service connection 
claims, the RO must determine whether the appeal period 
includes any period in which the combined schedular rating 
remains less than 100 percent.  If so, then TDIU should be 
considered for that remaining portion of the appeal period.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit neck and thoracic spine symptoms 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the cervical 
and thoracic spines?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III. If the answer to question II 
above is "no" and the diagnosis 
includes arthritis, is it at least 
as likely as not that arthritis 
began within one-year of separation 
from active service?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  Following the above, the AOJ should 
readjudicate the service connection 
claims.  Then, the AOJ should 
readjudicate the TDIU claim for any 
remaining portion of the appeal period 
during which a schedular 100 percent 
rating is not in effect.  If, for any 
remaining portion of the appeal period, 
the percentage standards for TDIU set 
forth at 38 C.F.R. § 4.16(a) are not met, 
but the evidence nevertheless indicates 
that the veteran is unemployable by 
reason of service-connected disabilities, 
the rating board should submit the claim 
to the Director, Compensation and Pension 
service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b).  

3.  Following that action, if all desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to report for examination without good 
cause may result in the denial of the claim.  38 C.F.R. § 
3.655 (2008).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


